Per Curiam. —
This is a review by certiorari of an order entered by the Superior Court for King County, denying a petition for a writ of mandamus directing the prosecuting attorney of King County to prosecute certain cases in justice court, wherein complaints were filed charging violations of the Sabbath Breaking Statute, RCW 9.76.010.
*1014Subsequent to our hearing arguments on this case, Initiative Measure 229 was approved by the electors of this state at the general election on November 8, 1966, repealing RCW 9.76.010 effective December 9, 1966. Ordinarily repeal, of itself, would not affect the prosecution of complaints already filed, unless a contrary intention is expressly declared in the repealing measure, RCW 10.01.040. It is our view, however, if we should direct the prosecutor to continue prosecution of these complaints in this instance it would be a futile gesture. For all practical purposes the question is moot. The petition for review is therefore dismissed.
March 8, 1967. Petition for rehearing denied.